DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6, 7, 9-15, & 19-28 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 6, 7, 9-13, 25- 28 are allowable based upon their dependency thereof claim 1.
With regards to claim 14
The prior art does not disclose or suggest the claimed “the spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal” in combination with the remaining claimed elements as set forth in claim 14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schrader et al. PG. Pub. No.: US 2019/0321844 A1 discloses a method of dispensing fluid from an apparatus includes determining a phase offset to separate actuation of a plurality of valve sub-sets into phases and determining a sub-phase offset to separate actuation of valves within each of the plurality of valve sub-sets. The method also includes sequentially actuating valves in a first sub-set based on the sub-phase offset, and sequentially actuating valves in a second sub-set based on the phase offset and the sub-phase offset such that (i) at least one valve in the second sub-set is actuated out of phase from a preceding valve in the first sub-set by the phase offset; and (ii) the at least one valve in the second sub-set is actuated out of phase from a preceding valve in the second sub-set by the sub-phase offset, however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.
Agrotis et al. PG. Pub. No.: US 2019/0275990 A1 discloses a device for dispensing liquid onto a target area of a vehicle surface is described, and includes a mixing valve that is in communication with a pressurized fluidic supply system via a fluidic distribution system, and a controller. The mixing valve includes an outlet orifice , however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.
Baker et al. PG. Pub. No.: US 2019/0210052 A1 discloses a repeatable manufacturing process uses a printer to deposits liquid for each product carried by a substrate to form respective thin films. The liquid is dried, cured or otherwise processed to form from the liquid a permanent layer of each respective product. To perform printing, each newly-introduced substrate is roughly mechanically aligned, with an optical system detecting sub-millimeter misalignment, and with software correcting for misalignment. Rendering of adjusted data is performed such that nozzles are variously assigned dependent on misalignment to deposit droplets in a regulated manner, to ensure precise deposition of liquid for each given area of the substrate. For example, applied to the manufacture of flat panel displays, software ensures that exactly the right amount of liquid is deposited for each "pixel" of the display, to minimize likelihood of visible discrepancies in the resultant display, however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.
Horwitz PG. Pub. No.: US 2016/0252912 A1 discloses a method of measuring a molecular rate of gas flow from an upstream source of gas at a pressure higher than a pressure of a destination includes flowing the gas through an upstream valve into a cavity of known volume, then through a restrictor element before proceeding to the destination, controlling the upstream valve to vary a flow rate of the gas through the upstream valve in a determined manner such that its average pressure in the cavity correlates with an average level of gas flow and such that variations in pressure in the cavity induced by varying the flow rate of gas through the upstream valve in the determined manner induce instantaneous pressure variations smaller than 30% of the average pressure in that cavity; and using the variations in the pressure in the cavity associated with varying the flow rate of gas through the upstream valve in the determined manner to determine the molecular rate of gas flow to the destination in real time, however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.
Needham PG. Pub. No.: US 2017/0120263 A1 discloses spray systems and control systems for use with spray systems are provided. A method of detecting fluid flow through a nozzle coupled in fluid communication with a solenoid valve including a , however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.
Crum et al. US PATENT No.: US 5,718,767 discloses a powder coating control system comprising a plurality of gun controls associated with a like plurality of powder spray guns. Each of the gun controls stores a plurality of presets spray parameters. Each of the gun controls responds to part identification signals and part position signals to select in real time one of the stored presets of spray parameters and trigger its respective powder spray gun ON and OFF to apply a powder coating to the moving part in accordance with the selected set of spray parameters. The control system further permits a gun purge cycle to be programmed either before or after the powder coating process is executed. The control system automatically initializes and brings each of the gun controls to an operable state on-line with the system control, however is silent on spray sensing signal is indicative of an instantaneous flow from the PWM cyclic spray device; and monitoring cyclic operation of the PWM cyclic spray device, wherein the monitoring comprises: comparing a timing of state changes in the PWM cyclic spray actuation signal with corresponding state changes in the spray sensing signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852